Citation Nr: 1310505	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  10-18 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a lumbar strain.
 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 to July 1962.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from July 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran submitted timely notice of disagreements in March 2008 and June 2009, a statement of the case was issued in March 2010, and a VA Form 9 was received in May 2010.

In November 2012, the Board remanded this claim to schedule the Veteran for a Travel Board hearing.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, diabetes mellitus, type 2, to include as due to exposure to herbicides, and for a lumbar strain.

The Veteran's claims were remanded by the Board in November 2012 to schedule a Travel Board hearing.  A hearing was scheduled for February 2013, and notification was sent to the Veteran in January 2013.  However, the letter was returned as undeliverable as addressed.  Records indicate the letter was sent to an incorrect address.  As such, the Veteran never received notification of the hearing.  

The Board notes that it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this "presumption of regularity."  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The presumption of regularity applies to procedures at the RO.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Use of an incorrect address for a claimant constitutes the "clear evidence" required to rebut the presumption of regularity.  Crain v. Principi, 17 Vet. App. 182, 187 (2003).

Because such hearings for the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2012).  Thus, the case should be returned to the RO in order to schedule the Veteran for a hearing, with a notice letter of such hearing sent to Veteran's last known correct address or, if such address has been updated, to the updated address.

Accordingly, the case is REMANDED for the following actions:

The RO should take appropriate steps to schedule the Veteran for a hearing at the RO before a Veterans Law Judge at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 (West 2002 & Supp. 2012) and 38 C.F.R. § 20.704.

Ensure that notification is sent to the Veteran's correct address. 

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


